Stephen, Judge,
delivered the opinion of the court.
After a careful examination of the several acts of assembly referred to in the argument, and which have a bearing upon *172the merits of this case, we have come to the conclusion, that there is no error in the judgme'ht of the court below, and that the same ought to be affirmed. The' act of 1796, ch. 67, sec. 1, contains a general' prohibition against importing or bringing into this'state of any negro, mulatto, or other slaves, for sale or to reside, and provides, that if such inhibition should be violated, the slave or slaves so brought in or imported should be free. The subsequent sections of this law contain certain relaxations of the rigour of this rule, and grant permission to the. owners of slaves to bring them into this state, where their titles have beén acquired in a certain specified manner. The 8th section provides that if slaves are brought into this state, under the privilege thereby granted,, that isj by a person owning land in an adjoining state, and the owner acquired title to such slave or slaves, by marriage, or by will; the testator’s name; the date of the will; and the place where recorded, shall be inserted in the list to be delivered to the clerk of the county ; and in case he derive title-from marriage, the name of the person married is likewise required to be inserted in such list. The list is required to be in writing, and to contain the names, sexes and ages of the slaves, and is to be signed by the owner, his overseer, or . agent, and to be delivered to the clerk of the county to be recorded within three months after the bringing in or importation of such slave or slaves into this state.
The 11th section authorizes any citizen of this state who has acquired title to a slave or slaves by marriage, bequest, in course of distribution or as guardian,-to bring such slave or slaves into this state, for the purpose of working or employing such slave or slaves on his land in this state, and not for sale, provided that a list of the slaves so brought in be rendered in the manner directed in the eighth section. The right of sale is given to the owner after the slaves have been residents of this state for the period of three years after the importation. This section requires that a list shall be rendered in the manner directed in' the'' eighth section, and as *173the privilege is a limited one, a statement of the title in the list would seem to be necessary.
The privilege granted by the act of 1818, ch. 201, is nearly similar to the 11th section of the act of 1796 ; and varies only in that provision of it, which restricts or confines the employment of the slave when brought into this state, to the owner’s own immediate service.
By the provision of the act of 1823, ch. 87, the policy of the state upon this subject seems to have undergone a very material change; for by its enactments, the door is thrown entirely open, and all restrictions as to the manner of acquiring title are removed. It provides .that if any citizen of this state, hath acquired or shall acquire, property in any slave or slaves being residents of any of the United States, by marriage, bequest, course of distribution, or as guardian, or by gift, or any other lawful manner, such citizen may at any time remove and bring such slave or slaves, for the purpose only of working or employing such slave or slaves within this state for his own immediate service, and not for any other purpose; provided that, a list of such slave or slaves be rendered in the manner directed by the act of 1796, ch. 67, and the act of 1804, ch. 90, and the act of 1818, ch. 201, to which this act is a supplement. By the provisions of this act, it is manifest, that no regard is had to the manner in which the title originated, or how it was acquired; if it was a lawful title, the requirements of the law are satisfied. The right of removal exists, provided a list be rendered in the manner therein directed. That list we think would be complete and perfect, and if conformed to all the requisitions of the pre-existing laws in every particular, except the statement of the manner of acquiring the title. That statement we think is clearly dispensed with, by the act of 1823, upon every principle of sound and rational construction. While the title which authorized the removal of negroes into this state was special and defined, the reason for specifying the title in the list is apparent, and founded upon good and substantial reasons; but when the right became unlimited, it is *174difficult to conceive a reason which would influence the legislature to require its introduction into' that document. So long as the privilege was special and restricted, it might be intended not only to prevent frauds upon the law, but to furnish evidence of its violation in case.its provisions should be infringed. But after the limitation was removed, and the right became a general one, the ■ reason ceased to operate; and the requirement of the pre-existing law ceased with it. We therefore thinlr that the opinion of the court below in that respect was correct, and the admissibility of the list as evidence not being objected to upon any other ground, we affirm their judgment. „
JUDGMENT affirmed.